1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CHARLES D. VIOX,                                 Case No. 3:17-cv-00623-MMD-WGC
7                                      Petitioner,                    ORDER
             v.
8

9     ISIDRO BACA, et al.,
10                                 Respondents.
11

12          On January 30, 2019, this Court determined that some of the claims in Petitioner
13   Viox’s amended petition for writ of habeas corpus (ECF No. 9) had yet to be exhausted
14   in state court. (ECF No. 25.) The Court ordered Petitioner to either: (1) inform this Court
15   in a sworn declaration that he wishes to formally and forever abandon the unexhausted
16   grounds for relief and proceed on the exhausted grounds; or (2) inform this Court in a
17   sworn declaration that he wishes to dismiss this petition without prejudice in order to
18   return to state court to exhaust his unexhausted claims; or (3) file a motion for a stay and
19   abeyance, asking this Court to hold his exhausted claims in abeyance while he returns to
20   state court to exhaust his unexhausted claims. (Id. at 5-6.) Petitioner was also advised
21   that, if he failed to respond to the order within the time permitted, this case may be
22   dismissed pursuant to Rose v. Lundy, 455 U.S. 509 (1982).
23          Petitioner has failed to respond to the order or request additional time within which
24   to do so.
25          It is therefore ordered that this action is dismissed without prejudice for failure to
26   exhaust state remedies pursuant to the total exhaustion rule of Rose v. Lundy, 455 U.S.
27

28
1    509, 522 (1982). The Clerk of Court is directed to enter judgment accordingly and close

2    this case.

3           It is further ordered that a certificate of appealability will not issue as reasonable

4    jurists would not find the Court=s decision to be debatable or wrong.

5           Dated this 30th day of May 2019.

6

7
                                                       MIRANDA M. DU
8                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                2
